The appellee, Hill, is seeking by his suit to have judgment of foreclosure of a vendor's lien note, and the defendant Ada Brown, joined pro forma by her husband, answered resisting the lien on the land. There was a trial before the court without a jury, and judgment was in favor of the appellee. The court made findings of fact, which are not challenged, and which appear in the record.
The question on appeal, under assignments of error, entirely depends upon the construction of the deed from W. T. Sullivan and wife to Mrs. Lizzie Wells. The court construed the deed as passing to Mrs. Lizzie Wells only a life estate. In this we think the trial court did not err, and that the judgment should be sustained.
Affirmed.
 *Page 70